BLATCHFORD, District Judge.
The libel-lants, owners of the lighter G. A. Graves, sue the steamer Vicksburg, to recover damages for a collision between the two vessels on the afternoon of the 5th of December, 1867, just before dusk, in the East river, off the Brooklyn slip of the Catherine street Ferry, and about in the middle of the river. The Vicksburg had come around from the North river, and was going through the East river, into the Sound. The lighter was heavily loaded with casks of oil. The wind was from the southwest, and the lighter was beating down against it. The tide was ebb. The river was crowded with vessels. The stem of the Vicksburg struck the lighter on the bluff of her port bow, and tore out her mast, and damaged her seriously. The lighter was on her port tack, standing from Brooklyn to New York, at the time of the collision. She was seen by the Vicksburg before she came about upon that tack. The Vicksburg slowed to half speed on seeing the lighter come about, and subsequently, before the collision, stopped her engine, but did not reverse or change her course. The fault in the collision was on the part of the Vicksburg. She plunged into the crowd of vessels, taking her chance of finding an opening through them. The lighter was entitled to keep her course, and did so. She made no movement to embarrass the steamer, and did not come about at such a time, or in such a way, as to prevent the steamer from taking the proper measures to avoid her; and the steamer must bear the consequences of not having avoided her. There must be a decree for the libellants, with costs, with a reference to compute the damages.